Order, Supreme Court, New York County (Kristin Booth Glen, J.), entered August 1, 1989, which denied plaintiff’s motion to remand for appointment of an independent appraiser to evaluate the defendant husband’s real estate interests without prejudice to renewal, is unanimously affirmed, without costs.
*507While clearly the Supreme Court has the power to appoint an independent appraiser (Zirinsky v Zirinsky, 138 AD2d 43; Uniform Rules for Trial Cts, 22 NYCRR 202.18), nevertheless, the denial of such relief under the circumstances of this case did not constitute an abuse of discretion. (Murphy v Murphy, 145 AD2d 857, 858.) The action is at an early stage, with discovery still in progress. Further, the plaintiff has already obtained an expert and, at least at this point, has not established that the husband’s affairs are so complex that it is necessary for the court to appoint an appraiser. Concur— Murphy, P. J., Sullivan, Ross, Rosenberger and Ellerin, JJ.